Title: To George Washington from Louis XVI, 19 September 1791
From: Louis XVI (of France)
To: Washington, George



[Paris, 19 September 1791]

Translation of the King of France’s letter of Sep. 19. 1791 to the President.
Very dear, great friends & allies. We make it our duty to inform you that we have accepted the Constitution which has been presented to us in the name of the nation, & according to which France will be henceforth governed. We do not doubt that you take an interest in an event so important to our kingdom & to us; & it is with real pleasure we take this occasion to renew to you assurances of the sincere friendship we bear you. Whereupon we pray god to have you, very dear, great friends & allies in his just & holy keeping. Written at Paris the 19th of September 1791. Your good friend & ally

LouisMontmorin.

